Exhibit 10.27

 

PLAINS EXPLORATION & PRODUCTION COMPANY

 

FIRST AMENDMENT TO

EMPLOYMENT AGREEMENT

 

WHEREAS, effective as of June 9, 2004, Plains Exploration & Production Company
(the “Company”) entered into an employment agreement (the “Agreement”) with John
F. Wombwell (the “Employee”); and

 

WHEREAS, the Company and the Employee have agreed to amend the Agreement as set
forth below;

 

NOW, THEREFORE, the Company and the Employee agree as follows:

 

1. Paragraph 4(b) of the Agreement shall be amended by adding the following
sentence thereto:

 

“Such bonus, if any, shall be paid not later than the fifteenth day of the third
calendar month following the later of (i) the last day of the calendar year or
(ii) the last day of the Company’s fiscal year in which the calendar year ends.”

 

2. Paragraph 6(c)(ix) shall be added to the Agreement to read as follows:

 

“Notwithstanding the foregoing or anything herein to the contrary, if any
amounts payable hereunder are reasonably determined by the Company to be
“nonqualified deferred compensation” payable to a “specified employee” upon
“separation from service” (within the meaning of section 409A of the Internal
Revenue Code of 1986 as amended and any applicable regulations or other guidance
issued pursuant thereto (the “Code”)) then such amounts shall not be paid upon
separation from service, but shall be paid as described below. As soon as
administratively feasible upon the Employee’s separation from service, or, if
earlier, upon a Change of Control, the maximum amount which may become payable
to Employee after separation from service shall be contributed to the trustee of
a “rabbi” trust substantially in the form attached hereto (the “Trust”). Such
amounts that would otherwise be payable upon separation from service shall be
held by the trustee pursuant to the terms of such Trust and paid to Employee as
soon as administratively feasible following the earlier of: (1) the first day
that is six months following his separation from service; or (2) Employee’s date
of death. Such amounts that would otherwise be payable in installments
commencing on separation from service shall be accumulated and paid in a lump
sum on the date that is the earlier of (1) or (2) above and shall be paid in
installments thereafter.”



--------------------------------------------------------------------------------

3. Paragraph 6(h) of the Agreement shall be amended to read as follows:

 

“(h) Full Tax Gross-Up of Excise Payments. In the event that any payment, award,
benefit or distribution (or any acceleration of any payment, award, benefit or
distribution) made or provided to or for the benefit of Employee in connection
with this Agreement, or Employee’s employment with Company or the termination
thereof (the “Payments”) is determined to be subject to the excise tax imposed
by Section 4999 or 409A of the Code or any interest or penalties with respect to
such excise taxes (such excise taxes, together with any such interest and
penalties, are collectively referred to as the “Excise Taxes”), then the
Employee shall be entitled to receive an additional payment (a “Gross-Up
Payment”) from Company such that the net amount received by the Employee after
paying any applicable Excise Taxes and any federal, state or local income or
FICA taxes on such Gross-Up Payment, shall be equal to the amount Employee would
have received if such Excise Taxes were not applicable to the Payments.

 

For purposes of determining whether any of the Payments will be subject to the
Excise Taxes and the amount of such Excise Taxes, (i) all of the Payments shall
be treated as “parachute payments” (within the meaning of Section 280G(b)(2) of
the Code) unless, in the opinion of tax counsel (“Tax Counsel”) reasonably
acceptable to the Employee, such payments or benefits (in whole or in part) do
not constitute parachute payments, including by reason of Section 280G(b)(4)(A)
of the Code; (ii) all “excess parachute payments” within the meaning of
Section 280G(b)(1) of the Code shall be treated as subject to the Excise Tax
unless, in the opinion of Tax Counsel, such excess parachute payments (in whole
or in part) represent reasonable compensation for services actually rendered
(within the meaning of Section 280G(b)(4)(B) of the Code) in excess of the base
amount (as the term “base amount” is defined in Section 280G(b)(3) of the Code)
allocable to such reasonable compensation, or are otherwise not subject to the
Excise Tax; (iii) the value of any noncash benefits or any deferred payment or
benefit shall be determined by the Tax Counsel in accordance with the principles
of Sections 280G(d) and 409A of the Code; and (iv) all Payments shall be deemed
subject to the Excise Tax pursuant to section 409A of the Code unless, in the
opinion of Tax Counsel, such Payments are not subject to Excise Tax pursuant to
section 409A. For purposes of determining the amount of the Additional Payment,
the Employee shall be deemed to pay federal income tax at the highest marginal
rate of federal income taxation in the calendar year in which the Total Payments
are made and State and local income taxes at the highest marginal rate of
taxation in the State and locality of the Employee’s residence on the date the
Total Payments are made, net of the maximum reduction in federal income taxes
which could be obtained from deduction of such State and local taxes.

 

In the event that the Excise Taxes are determined by the IRS, on audit or
otherwise, to exceed the amount taken into account hereunder in calculating the
Gross-Up Payment (including by reason of any payment the existence or amount of
which cannot be determined at the time of the Gross-Up Payment), the

 

2



--------------------------------------------------------------------------------

Company shall make another Gross-Up Payment in respect of such excess (plus any
interest, penalties or additions payable by the Employee with respect to such
excess) within the ten (10) business days immediately following the date that
the amount of such excess is finally determined. The Employee and the Company
shall each reasonably cooperate with the other in connection with any
administrative or judicial proceedings concerning the existence or amount of
liability for Excise Tax with respect to the Total Payments.

 

If a termination of the Employee’s employment shall have occurred, the Company
shall promptly reimburse to the Employee all reasonable attorneys fees and
expenses necessarily incurred by the Employee in disputing in good faith any
issue with the Company or its affiliates pursuant to this Agreement or asserting
in good faith any claim, demand or cause of action against the Company or its
affiliates pursuant to this Agreement. Such payments shall be made within ten
(10) business days after delivery of the Employee’s written requests for payment
accompanied with such evidence of fees and expenses incurred as the Company
reasonably may require.

 

The Gross-Up Payments provided to the Employee shall be made not later than the
tenth (10th) business day following the last date the Payments are made;
provided, however, that if the amounts of such payments cannot be finally
determined on or before the due date of any Excise Tax return required as a
result of the Payments, the Company shall pay to the Employee on or before
thirty (30) days preceding the due date of the Excise Tax return, an estimate of
the Payments due, as determined in good faith by the Employee and the Company,
the estimate to be of the minimum amount of such payments to which the Employee
is clearly entitled, and shall pay the remainder of such payments together with
interest on the unpaid remainder (or on all such payments to the extent the
Company fails to make such payments when due) at 120% of the rate provided in
Section 1274(b)(2)(B) of the Code as soon as the amount thereof can be
determined but in no event later than sixty (60) days after the date the Total
Payments are made. In the event that the amount of the estimated payment exceeds
the amount subsequently determined to have been due, such excess shall
constitute a non-interest bearing loan by the Company to the Employee, payable
on the tenth (10th) business day after demand by the Company. At the time the
payments are made under this Agreement, the Company shall provide the Employee
with a written statement setting forth the manner in which such payments were
calculated and the basis for such calculations, including, without limitations
any opinions or other advice the Company has received from Tax Counsel or other
advisors or consultants and any such opinions or advice which are in writing
shall be attached to the statement.”

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Employee have executed this First
Amendment on the 10th day of February, 2006 effective for all purposes as
provided above.

 

PLAINS EXPLORATION & PRODUCTION COMPANY By:  

/s/ James C. Flores

--------------------------------------------------------------------------------

    James C. Flores     Chief Executive Officer, President and Chairman of the
Board EMPLOYEE

John F. Wombwell

--------------------------------------------------------------------------------

[type name]

 

4